[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT (NO. 104)
The plaintiff brings this action seeking to recover $1,115.00 plus interest for periodontal services allegedly rendered to the defendant. On September 25, 1992, the defendant entered an appearance and filed an answer. On January 19, 1993, the plaintiff filed the instant motion for summary judgment, along with an affidavit and a billing statement. On February 5, 1993, the defendant filed a motion for an extension of time (NO. 107), so that he may find new counsel and interpose a counterclaim. (Defendant contends that his current counsel "had a conflict in pursuing" the proposed counterclaim.)
On February 10, 1993, this court (McKeever, J.) granted the defendant a thirty day extension of time.
The plaintiff went forward with his motion for summary judgment at the April 5, 1993 short calendar. As of April 5, 1993, the file contains neither a counterclaim nor an appearance filed by "new" defense counsel. Also, neither the defendant, nor his "original" attorney filed any opposition to the plaintiff's motion for summary judgment. Defendant did not appear at short calendar to oppose the motion or to ask for more time.
The plaintiff's affidavit establishes the debt due and owing from the defendant. After the defendant was granted a thirty day extension, he failed to file a counterclaim or an objection to the plaintiff's motion. It should be noted that the CT Page 4040 plaintiff waited until two weeks after the thirty day extension expired before reclaiming the motion for summary judgment.
The plaintiff's Motion For Summary Judgment is granted.
BALLEN, JUDGE